United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40673
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARNULFO QUINTERO,

                                    Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:03-CR-859-1
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Pursuant to a written agreement, Arnulfo Quintero pleaded

guilty to possession of more than five kilograms of cocaine with

intent to distribute and unlawful use of a firearm during the

commission of a drug trafficking crime.   Quintero argues for the

first time on appeal that the district court abused its

discretion when it imposed a condition of supervised release that

requires him to cooperate in the collection of his DNA.       This

claim is not ripe for review.   See United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40673
                                -2-

Riascos-Cuenu, 428 F.3d 1100, 1100-01 (5th Cir. 2005), petition

for cert. filed (Jan. 9, 2006) (No. 05-8662).   Therefore, this

court lacks jurisdiction to review this claim, and this portion

of the appeal is dismissed.

     Quintero argues for the first time on appeal that his

conviction for possession of more than five kilograms of cocaine

with intent to distribute should be reversed because 21 U.S.C.

§ 841 is unconstitutional under Apprendi v. New Jersey, 530 U.S.

466 (2000).   This issue is foreclosed, as Quintero concedes, by

United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

Quintero’s conviction is affirmed.

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.